                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 JIMMY R. BROWN,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
 v.                                              )     No. 3:20-CV-400-RLJ-DCP
                                                 )
 GRAINGER COUNTY SHERIFF’S                       )
 OFFICE, CHRIS HARVILLE, and                     )
 GRAINGER COUNTY MEDICAL                         )
 STAFF,                                          )
                                                 )
               Defendants.                       )

                                 MEMORANDUM OPINION

       This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. On September 28,

2020, the Court entered an order providing Plaintiff fifteen days to file an amended complaint

[Doc. 8]. Plaintiff has not complied with that order and the time for doing so has passed.

Accordingly, for the reasons set forth below, this action will be DISMISSED pursuant to Rule

41(b) of the Federal Rules of Civil Procedure.

       Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff to

prosecute or to comply with these rules or any order of the court.” Fed. R. Civ. P. 41(b); Knoll v.

Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when

considering dismissal under Fed. R. Civ. P. 41(b):

               (1) whether the party’s failure is due to willfulness, bad faith, or
               fault; (2) whether the adversary was prejudiced by the dismissed
               party’s conduct; (3) whether the dismissed party was warned that
               failure to cooperate could lead to dismissal; and (4) whether less
               drastic sanctions were imposed or considered before dismissal was
               ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).




Case 3:20-cv-00400-RLJ-DCP Document 9 Filed 10/30/20 Page 1 of 2 PageID #: 46
       As to the first factor, the Court finds that Plaintiff’s failure to timely comply with the

Court’s previous order was due to Plaintiff’s willfulness or fault. Specifically, it appears that

Plaintiff received the Court’s order but chose not to comply or otherwise communicate with the

Court. As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendants, as they have not yet been served. As to the third factor, the

Court’s previous order warned Plaintiff that failure to timely file an amended complaint would

result in dismissal of this action [Id. at 6]. Finally, as to the fourth factor, the Court finds that

alternative sanctions are not warranted, as Plaintiff has failed to comply with the Court’s clear

instructions. On balance, the Court finds that these factors support dismissal of this action under

Rule 41(b).

       The Court also notes that, “while pro se litigants may be entitled to some latitude when

dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

cause for extending this margin to straightforward procedural requirements that a layperson can

comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Nothing

about plaintiff’s pro se status prevented him from complying with the Court’s order [Id.], and

Plaintiff’s pro se status does not mitigate the balancing of factors under Rule 41(b).

       Accordingly, this action will be DISMISSED for want of prosecution pursuant to Rule

41(b). The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. Fed. R. App. P. 24.

               IT IS SO ORDERED.

                                                              ENTER:


                                                                     s/ Leon Jordan
                                                               United States District Judge


                                                 2
Case 3:20-cv-00400-RLJ-DCP Document 9 Filed 10/30/20 Page 2 of 2 PageID #: 47
